IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-40660
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FERNANDO MORENO-RODRIGUEZ,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-101-1
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Fernando Moreno-Rodriguez appeals from his sentence for

illegal reentry into the United States after his deportation in

violation of 8 U.S.C. § 1326.

     Moreno-Rodriguez argues that although he was charged with

illegal reentry under § 1326(a) and § 1326(b)(2), he should not

have been sentenced under § 1326(b)(2) because the indictment

failed to allege that he had a prior aggravated felony

conviction.    His argument is foreclosed by the U.S. Supreme

Court’s opinion in Almendarez-Torres v. United States, __ U.S.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-40660
                               -2-

__, 1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     AFFIRMED.